Memorandum
To;     Honorable Indira Taiwan!, U.S. DistrictJudge
From:   Chrissy Murphy, Sr. U.S. Probation Officer

CC:     Eduardo A. Masferrer, Defense Counsel
        Brian Perez-Daple, AUSA
Dale:   May 14,2019
Re:     Cruz Viliar, Dkt# 18CR10362



On May 9, 2019, defense counsel filed a motion requesting permission from the Court for Mr. Viliar to travel to
Miami, Floridato attend a graduation. The Court granted the motion on that same date. While the Probation Office
does not object to this request given Mr. Villar's compliance on pretrial release, the Probation Office would like to
notify the Court that Mr. Villar's curfew condition would need to be suspended to allow for this travel. Mr. Viliar is
currently monitored via a radio frequency bracelet that communicates with a receiver located in his home. IfYour
Honor approves this request, please sign below. Please let me know ifyou have any questions.




                                                              The Honorable Indira Talwani




Reviewed and Approved:

 /s/Alicia Howarth
Alicia Howarth
Supervising U.S. Probation Officer
